DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180232947 A1, which claims priority date us-provisional-application US 62457818, February 11, 2017), and in view of Lablans (US 20170323458 A1).
Re Claim 1, NEHMADI discloses a method for determining a location of an object (see NEHMADI: e.g., --The RGB image stream from the cameras may be further interpolated 1006 to the pointcloud location.  These locations can be further refined using feature tracking, which may be calculated 1011 using an appropriate detector, such as a Harris, DoG or Lucas-Kanade-Tomasi tracker.  These features may be characterized using SIFT, SURF, ORB, FREAK or other suitable descriptors.  Descriptor matching 1012 may be used to characterize the motions of the vehicle and of other objects.--, in [0120], also see: --the static and moving objects in the area with relevant location and speed estimates--, in [0084]-[0085], and [0091]), the method comprising
processing image data to determine a direction between a camera capturing images and the object, wherein the images correspond to the image data (see NEHMADI: e.g., --The depth of an object can be mapped for each camera direction 1422, so that each camera pixel gets an XYZ value associated with it.--, in [0139]);
processing additional data comprising at least one of map data and velocity sensor data (see NEHMADI: e.g., --  The radar may also measure the speed of the objects via a Doppler effect reading.--, in [0008], [0014], and, --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052], also see: --the processing system 210 may be configured to fuse active and passive measurements; analyze the 3D map and image to create a list of stationary and moving points of interest; determine stationary or nearly stationary features, segments and objects; actively measure the distance only from features, segments or objects of interest, such as e.g., moving objects; and estimate distance from features, segments or objects.--, in [0054]); and
combining information based on the image data and the additional data to determine a location of the object (see NEHMADI: e.g., --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052], also see: --the processing system 210 may be configured to fuse active and passive measurements; analyze the 3D map and image to create a list of stationary and moving points of interest; determine stationary or nearly stationary features, segments and objects; actively measure the distance only from features, segments or objects of interest, such as e.g., moving objects; and estimate distance from features, segments or objects.--, in [0054]),
wherein the object is a moving vehicle, wherein the additional data comprises map data comprising data related to roads  (see NEHMADI: e.g., --a car, a truck, a bus, a drone, a robot, and the like.  The apparatus 200 can be utilized to generate high density 3D maps of the scene as would be observed from within the vehicle.--, in [0049]; and, --Some instances my cross from the surround maps to the driving map, or from the surround map to the ultrasound detection area.  Some instances may be partially and temporarily obstructed by other objects, such as trees.  In some embodiments, behavioral analysis of instances may be required, e.g., a pedestrian breaking away from a group, including a child running away from their parent; a car attempting to turn, and the like…..there may be anomalies in the road, e.g., a child may throw a ball, something may fall from a truck or an animal may cross the road.--, in [0152]-[0165]);
NEHMADI does not however explicitly disclose determining at least one intersection between at least one road and a line corresponding to a direction between the camera and the object to arrive at a possible location of the object;
Lablans teaches determining at least one intersection between at least one road and a line corresponding to a direction between the camera and the object to arrive at a possible location of the object (see Lablans: e.g., Fig. 28, and, -- This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates.  This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras.  For every image frame, geospatial coordinates of the object are determined.  Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.--, in [0069]-0070, and, -- The orientation or pose and the location of camera 2802 determine the intersection of the viewing ray and the floor of the space and thus the "GPS object" coordinates of the object.--, in [0152]-[0154]);
NEHMADI and Lablans are combinable as they are in the same field of endeavor: determine the object locations through the combination of camera direction and other information from the image processing of scene images captured. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify NEHMADI’s method using Lablans’s teachings by including determining at least one intersection between at least one road and a line corresponding to a direction between the camera and the object to arrive at a possible location of the object to NEHMADI’s location and speed determination in order to track an object or a person after a first intersection point has been determined the object which is tracked by the camera can also be viewed on the images of the static cameras.  (see Lablans: e.g. in [0069]-[0070, and [0152]-[0154]);
NEHMADI as modified by Lablans further disclose wherein, in the step of determining at least one intersection, a plurality of intersections between the at least one road and lines are determined, wherein the at least one road is a plurality of roads, wherein the lines correspond to directions between the camera and the object for images captured at different points of time, to arrive at possible locations of the object for different points of time (see Lablans: e.g., Fig. 28, and, -- This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates.  This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras.  For every image frame, geospatial coordinates of the object are determined.  Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.--, in [0069]-0070, and, -- The orientation or pose and the location of camera 2802 determine the intersection of the viewing ray and the floor of the space and thus the "GPS object" coordinates of the object.--, in [0152]-[0154]); and
wherein the step of combining the information to determine the location of the object comprises: selecting a location of the possible locations as the location of the object, wherein this selection step comprises generating speed hypotheses for the object based on the possible locations at different points of time and selecting the location based on the most likely speed hypothesis for the object (see NEHMADI: e.g., --The RGB image stream from the cameras may be further interpolated 1006 to the pointcloud location.  These locations can be further refined using feature tracking, which may be calculated 1011 using an appropriate detector, such as a Harris, DoG or Lucas-Kanade-Tomasi tracker.  These features may be characterized using SIFT, SURF, ORB, FREAK or other suitable descriptors.  Descriptor matching 1012 may be used to characterize the motions of the vehicle and of other objects.--, in [0120], also see: --the static and moving objects in the area with relevant location and speed estimates--, in [0084]-[0085], and [0091]; also see: --The radar may also measure the speed of the objects via a Doppler effect reading.--, in [0008], [0014], and, --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052]).

Re Claim 2, NEHMADI as modified by Lablans further disclose wherein the additional data comprises velocity sensor data (see NEHMADI: e.g., --  The radar may also measure the speed of the objects via a Doppler effect reading.--, in [0008], [0014], and, --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052]).

Re Claim 3, NEHMADI as modified by Lablans further disclose wherein the image data comprises a plurality of images captured at different points of time (see NEHMADI: e.g., --determining whether features or objects are stationary may be based on comparisons of frames (e.g., images) captured by the passive sensor 230 at different times.  The comparisons may include, but are not limited to, determining changes in distances between sets of points or features in the frames, and using the motion data to estimate the motion induced change of position of those points or features.--, in [0058]; 
--the cameras are further registered to some location and orientation central to the vehicle.  Other non-image sensors, such as GPS and inertial measurement units (IMU) sensors, may be calibrated to the selected location within the vehicle and aligned using a common timestamp.  A motion compensation unit 705 may compute all the relevant temporal and spatial transformations as is further described in FIG. 10.--, in [0089]-[0090]; also see:--sensors have a slow sampling speed and provide a timestamp per reading.—in [0113]); and
wherein in the step of combining information to determine a location of the object, at least one spatial vector is fitted in between the lines, which spatial vector depends on the velocity sensor data and a time difference between the different points of time (see NEHMADI: e.g., --determining whether features or objects are stationary may be based on comparisons of frames (e.g., images) captured by the passive sensor 230 at different times.  The comparisons may include, but are not limited to, determining changes in distances between sets of points or features in the frames, and using the motion data to estimate the motion induced change of position of those points or features.--, in [0058]; 
--the cameras are further registered to some location and orientation central to the vehicle.  Other non-image sensors, such as GPS and inertial measurement units (IMU) sensors, may be calibrated to the selected location within the vehicle and aligned using a common timestamp.  A motion compensation unit 705 may compute all the relevant temporal and spatial transformations as is further described in FIG. 10.--, in [0089]-[0090]; also see:--sensors have a slow sampling speed and provide a timestamp per reading.—in [0113]).

Re Claims 4, 10, 15, and 18, NEHMADI as modified by Lablans further disclose wherein the velocity sensor data is based on a measurement by a Doppler radar sensor (see NEHMADI: e.g., --  The radar may also measure the speed of the objects via a Doppler effect reading.--, in [0008], [0014]).

Re Claims 5, and 11, NEHMADI as modified by Lablans further disclose wherein the image data comprises 15 images captured at least three different points of time (see NEHMADI: e.g., --determining whether features or objects are stationary may be based on comparisons of frames (e.g., images) captured by the passive sensor 230 at different times.  The comparisons may include, but are not limited to, determining changes in distances between sets of points or features in the frames, and using the motion data to estimate the motion induced change of position of those points or features.--, in [0058]; 
--the cameras are further registered to some location and orientation central to the vehicle.  Other non-image sensors, such as GPS and inertial measurement units (IMU) sensors, may be calibrated to the selected location within the vehicle and aligned using a common timestamp.  A motion compensation unit 705 may compute all the relevant temporal and spatial transformations as is further described in FIG. 10.--, in [0089]-[0090]; also see:--sensors have a slow sampling speed and provide a timestamp per reading.—in [0113]); and
wherein in the step of processing image data, at least three lines corresponding to directions between the camera and the object at least three different points of time are determined (see Lablans: e.g., Fig. 28, and, -- This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates.  This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras.  For every image frame, geospatial coordinates of the object are determined.  Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.--, in [0069]-0070, and, -- The orientation or pose and the location of camera 2802 determine the intersection of the viewing ray and the floor of the space and thus the "GPS object" coordinates of the object.--, in [0152]-[0154]); and
fitting spatial vector hypotheses in between the lines, the spatial vector hypotheses having a vector component depending on the velocity sensor data and a time difference between the different points of time, and identifying a most likely spatial vector hypothesis (see Lablans: e.g., Fig. 28, and, -- This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates.  This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras.  For every image frame, geospatial coordinates of the object are determined.  Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.--, in [0069]-0070, and, -- The orientation or pose and the location of camera 2802 determine the intersection of the viewing ray and the floor of the space and thus the "GPS object" coordinates of the object.--, in [0152]-[0154]); and
wherein the most likely spatial vector hypothesis corresponds to a spatial vector
hypothesis having an identical spatial vector hypothesis connecting a first point on a first line to a second point on a second line, and the second point on the second line to a third point on a third line (see Lablans: -- The active camera, which also knows its own location, determines the areas that the object is estimated to traverse and identifies the next camera that is most likely to cover the moving object 820…. determines which camera is a best fit (for instance the closest camera, or the camera that is on the most likely trajectory) and starts a communication to inform the selected camera that it is selected and transmits all required data to that camera. --, in [0094]-[0096]).

Re Claim 6, NEHMADI as modified by Lablans further disclose comprises processing data relating to an orientation of the object (see Lablans: e.g., -- An orientation of a camera has been established.  A relative orientation of the cameras can be established by determining the relative position or angle between the cameras by analyzing edges or lines by applying projective geometry--, in [0170]; and, -- Objects may also be identified as blobs, contours or shapes such as rectangles and ellipse to provide a viewer context of orientation of hidden objects relative to the facade that obscures the location volume.--, in [0271]).
Re Claim 7, NEHMADI as modified by Lablans further disclose determining a distance of the object based on a size of the object in the image data (see NEHMADI: e.g.,-- to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052], [0068]-[0072], and [0078]).

Re Claims 8, 12-14, and 16-17, NEHMADI as modified by Lablans further disclose a camera capturing the images corresponding to the image data, wherein the camera is comprised by a robot, wherein the robot is configured not to travel with a speed exceeding 10 km/h, wherein the robot weights less than 50 kg (see NEHMADI: e.g.,--The apparatus 200 can be, e.g., mounted on or integrated within a vehicle.  Such a vehicle may be, for example, a car, a truck, a bus, a drone, a robot, and the like.--, in [0049]).

Re Claim 9, NEHMADI discloses a method for determining a location of an object (see NEHMADI: e.g., --The RGB image stream from the cameras may be further interpolated 1006 to the pointcloud location.  These locations can be further refined using feature tracking, which may be calculated 1011 using an appropriate detector, such as a Harris, DoG or Lucas-Kanade-Tomasi tracker.  These features may be characterized using SIFT, SURF, ORB, FREAK or other suitable descriptors.  Descriptor matching 1012 may be used to characterize the motions of the vehicle and of other objects.--, in [0120], also see: --the static and moving objects in the area with relevant location and speed estimates--, in [0084]-[0085], and [0091]), the method comprising:
processing image data to determine a direction between a camera capturing images and the object, wherein the images correspond to the image data (see NEHMADI: e.g., --The depth of an object can be mapped for each camera direction 1422, so that each camera pixel gets an XYZ value associated with it.--, in [0139]);
processing additional data comprising at least one of map data and velocity sensor data (see NEHMADI: e.g., --  The radar may also measure the speed of the objects via a Doppler effect reading.--, in [0008], [0014], and, --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052], also see: --the processing system 210 may be configured to fuse active and passive measurements; analyze the 3D map and image to create a list of stationary and moving points of interest; determine stationary or nearly stationary features, segments and objects; actively measure the distance only from features, segments or objects of interest, such as e.g., moving objects; and estimate distance from features, segments or objects.--, in [0054]); and
combining information based on the image data and the additional data to determine a location of the object, wherein the additional data comprises velocity sensor data (see NEHMADI: e.g., --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052], --  The radar may also measure the speed of the objects via a Doppler effect reading.--, in [0008], [0014], and, --additional information, such as previously acquired images or previously generated 3D maps and previously determined active measurements and/or sensory information gathered from the motion sensors 250, may be utilized….The additional information together with the active and passive sensor measurements can be utilized by the processing and control system 210 to determine a size of an object within the scene, its speed, and its direction relative to a vehicle--, in [0052]; also see: --the processing system 210 may be configured to fuse active and passive measurements; analyze the 3D map and image to create a list of stationary and moving points of interest; determine stationary or nearly stationary features, segments and objects; actively measure the distance only from features, segments or objects of interest, such as e.g., moving objects; and estimate distance from features, segments or objects.--, in [0054]);
wherein the image data comprises a plurality of images captured at different points of time (see NEHMADI: e.g., --determining whether features or objects are stationary may be based on comparisons of frames (e.g., images) captured by the passive sensor 230 at different times.  The comparisons may include, but are not limited to, determining changes in distances between sets of points or features in the frames, and using the motion data to estimate the motion induced change of position of those points or features.--, in [0058]; --the cameras are further registered to some location and orientation central to the vehicle.  Other non-image sensors, such as GPS and inertial measurement units (IMU) sensors, may be calibrated to the selected location within the vehicle and aligned using a common timestamp.  A motion compensation unit 705 may compute all the relevant temporal and spatial transformations as is further described in FIG. 10.--, in [0089]-[0090]; also see:--sensors have a slow sampling speed and provide a timestamp per reading.—in [0113]);
NEHMADI does not however explicitly disclose wherein in the step of processing image data, a plurality of lines corresponding to directions between the camera and the object at different points of time are determined;
Labans processing image data, a plurality of lines corresponding to directions between the camera and the object at different points of time are determined (see Lablans: e.g., Fig. 28, and, -- This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates.  This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras.  For every image frame, geospatial coordinates of the object are determined.  Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.--, in [0069]-0070, and, -- The orientation or pose and the location of camera 2802 determine the intersection of the viewing ray and the floor of the space and thus the "GPS object" coordinates of the object.--, in [0152]-[0154], and, -- An orientation of a camera has been established.  A relative orientation of the cameras can be established by determining the relative position or angle between the cameras by analyzing edges or lines by applying projective geometry--, in [0170]; and, -- Objects may also be identified as blobs, contours or shapes such as rectangles and ellipse to provide a viewer context of orientation of hidden objects relative to the facade that obscures the location volume.--, in [0271]);
NEHMADI and Lablans are combinable as they are in the same field of endeavor: determine the object locations through the combination of camera direction and other information from the image processing of scene images captured. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify NEHMADI’s method using Lablans’s teachings by including processing image data, a plurality of lines corresponding to directions between the camera and the object at different points of time are determined to NEHMADI’s location and speed determination in order to track an object or a person after a first intersection point has been determined the object which is tracked by the camera can also be viewed on the images of the static cameras.  (see Lablans: e.g. in [0069]-[0070, and [0152]-[0154]);
NEHMADI as modified by Lablans further disclose wherein in the step of combining information to determine a location of the object, at least one spatial vector is fitted in between the lines, which spatial vector depends on the velocity sensor data and a time difference between the different points of time (see Lablans: -- The active camera, which also knows its own location, determines the areas that the object is estimated to traverse and identifies the next camera that is most likely to cover the moving object 820…. determines which camera is a best fit (for instance the closest camera, or the camera that is on the most likely trajectory) and starts a communication to inform the selected camera that it is selected and transmits all required data to that camera. --, in [0094]-[0096]; and, -- This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates.  This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras.  For every image frame, geospatial coordinates of the object are determined.  Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.--, in [0069]-0070, and, -- The orientation or pose and the location of camera 2802 determine the intersection of the viewing ray and the floor of the space and thus the "GPS object" coordinates of the object.--, in [0152]-[0154]).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667